DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species A2 and B1 in the reply filed on 11/26/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 5, 12 and 20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/26/21.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-2, 4, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 6,074,524) in light of Merkley et al. (US 6,676,745).
Claims 1, 2, 4, 6 and 8:  Wu teaches a process of bonding particulate additive to cellulose (i.e. non-synthetic) fibers to form a sanitary product (Abst.) comprising the steps of: providing a plurality of cellulose fibers (Abst.); imparting a surface charge on the fibers by treating the fibers with a cationic surfactant (Abst.; 6:53-67); adding mineral particles having a diameter of less than 1 µm (i.e. claimed nano) (3:7-21) to the fibers and allowing the fibers to bond via of the cationic retention aid (i.e. claimed form an ionic bond) (Abst.; 4:52-5:16); and curing the fibers at 130˚C (15:39-48).
Wu teaches that the fibers can be refined when a higher surface area is desired (4:28-40), but fails to teach that the fibers are desized.  Merkley teaches a process of increasing the surface area of cellulose fibers and explains that desizing the fibers is a suitable means for accomplishing this (16:32-44).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious.  MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have desized the fibers of Wu in order to have increased their surface area with the predictable expectation of success.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Wu and Merkley in light of Inagaki (US 2006/0057379).
Claim 3:  Wu fails to teach that the fibers are treated with a defoaming agent.  Like Wu, Inagaki teaches a process of treating fibers to form a sanitary product (¶ 0001) and explains that defoaming agents are a common additive (¶ 0096) to reduce foaming of the fibers.  Combining prior art elements according to known methods to yield predictable results is prima facie obvious.  MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included a defoaming agent in the sanitary product of Wu as defoaming agents are common additives included in such products to reduce foaming.
Claim 4:  Wu also teaches included titanium dioxide as an optical brightener (4:52-5:3).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wu and Merkley in light of Jin et al. (US 2011/0287074).
Claim 7:  Wu fails to discuss the inclusion of anti-microbial agents in its sanitary product.  Jin, however, explains that anti-microbial agents should be added to sanitary products to destroy bacteria (¶¶ 0003, 0117).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included anti-microbial agents in the fibers of Wu in order to have destroyed bacteria.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wu, Merkley and Inagaki in light of Nagai et al. (US 4,069,859).
Claim 9:  Wu fails to teach that the various components are coated onto the fiber by spraying.  Nagai teaches a process of coating a fiber with a mixture comprising a mineral filler and other additives and explains that a suitable process for coating the fiber with such a mixture is via spraying instead of immersion (6:13-28).  The simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected spraying as the means for applying the coating in the process of Wu in place of immersion with the predictable expectation of success.
Claims 10, 11, 13, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wu, Merkley and Inagaki in light of Zavala et al. (US 2014/0330231).
Claims 10, 11, 13, 15 and 17:  Wu, as modified by Merkley and Inagaki, teaches all the limitations of claims 10, 11, 13, 15 and 17, as discussed above, except that Wu fails to teach that the mineral additive is a thermo reactive mineral additive.  Zavala teaches a process of applying a mineral coating to fibers for use in a sanitary product (Abst.) and explains that a desirable mineral powder for such a product is nano particulate tourmaline (i.e. claimed thermo reactive nano particulate) (Abst.) .
Claims 14, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wu, Merkley, Inagaki and Zavala in light of Jin.
Claims 14, 18 and 19:  Wu, modified by Merkley, Inagaki and Zavala, teaches all the limitations of claims 14, 18 and 19, as discussed above, except that Wu fails to teach that an anti-microbial agent is included.  Jin, however, explains that anti-microbial agents should be added to sanitary products to destroy bacteria (¶¶ 0003, 0117).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included anti-microbial agents in the fibers of Wu in order to have destroyed bacteria.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wu, Merkley, Inagaki and Zavala in light of Nagai.
Claim 16:  Wu fails to teach that the various components are coated onto the fiber by spraying.  Nagai teaches a process of coating a fiber with a mixture comprising a mineral filler and other additives and explains that a suitable process for coating the fiber with such a mixture is via spraying instead of immersion (6:13-28).  The simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected spraying as the means for applying the coating in the process of Wu in place of immersion with the predictable expectation of success.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864. The examiner can normally be reached M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A VETERE/               Primary Examiner, Art Unit 1712